      Case 2:11-cr-00210-JAM Document 1059 Filed 01/07/21 Page 1 of 2


1    Gene D. Vorobyov, Attorney at Law
2    California Bar # 200193
     450 Taraval Street, # 112
3    San Francisco, CA 94116
4
     (415) 425-2693
     gene.law@gmail.com
5
6                   IN THE UNITED STATES DISTRICT COURT
7                 FOR THE EASTERN DISTRICT OF CALIFORNIA
8
9    UNITED STATES,                      ) Case No. 2:11-cr-00210-JAM-5
                                         )
10              Plaintiff,               )
                                         )
11         v.                            )
                                         ) ORDER CONTINUING
12   EDWARD SHEVTSOV,                    ) SURRENDER DATE
                                         )
13              Defendant,               )
                                         )
14                                       )
                                         )
15                                       )
                                         )
16                                       )
17
18         Based on a finding of GOOD CAUSE, the Court orders that defendant
19   Edward Shevtsov (having been previously convicted and sentenced to the
20   custody of Bureau of Prisons) shall surrender to the institution designated by
21   the Bureau of Prisons, or if no such institution has been designated, to the
22   United States Marshall’s Office in Sacramento, California, before 2:00 p.m.

23   on April 30, 2021.

24   ///

25   ///
     ///
26
27
28
                                           -1-
     Case 2:11-cr-00210-JAM Document 1059 Filed 01/07/21 Page 2 of 2


1          The defendant is further advised it is a criminal offense punishable by
2    a consecutive term of imprisonment to fail to surrender for service of sentence
3    pursuant to the order of this Court. All current conditions of release shall
4    remain in effect until the defendant surrenders in accordance with this order.
5
6          IT IS SO ORDERED.
7
     DATED: January 7, 2021                /s/ John A. Mendez
8
                                           THE HONORABLE JOHN A. MENDEZ
9                                          UNITED STATES DISTRICT COURT JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                           -2-
